                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


TAMEKA L HICKS,                                 §
                                                §
                                                §   CIVIL ACTION NO. 6:17-CV-00353-RC
               Plaintiff,                       §
                                                §
v.                                              §
                                                §
COMMISSIONER, SOCIAL SECURITY                   §
ADMINISTRATION,                                 §
                                                §
               Defendant.

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       On June 13, 2017, Plaintiff initiated the above entitled and numbered civil action

pursuant to the Social Security Act, Section 205(g) for judicial review of the Commissioner’s

denial of Plaintiff’s application for Social Security benefits. The case was referred to United

States Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On October 16, 2018, the

Magistrate Judge issued a Report and Recommendation (“Report”) concluding that the decision

of the Commissioner should be affirmed and the action be dismissed with prejudice. Docket No.

20. No objections have been filed within the prescribed time period for objections. Having

reviewed the Report of the Magistrate Judge, the Court hereby adopts the findings and

conclusions of the Magistrate Judge as the findings and conclusions of the Court.

       It is accordingly ORDERED that the decision of the Commissioner is AFFIRMED and

Plaintiff’s complaint is hereby DISMISSED WITH PREJUDICE.


         So Ordered and Signed
         Jan 7, 2019
